COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-439-CV





1998 SATURN, 	APPELLANT

VIN 1G8ZH5282WZ106822



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Richard Tharpe attempts to appeal from the trial court’s judgment signed August 8, 2006.  Appellant did not file a postjudgment motion to extend the appellate deadline; his notice of appeal was therefore due September 7, 2006.
(footnote: 2)  But he did not file a notice of appeal until November 20, 2006.

Because the notice of appeal was untimely, we sent a letter to Appellant requesting a response showing grounds for continuing the appeal, as it appeared we lacked jurisdiction.
(footnote: 3)  Appellant’s response requesting a continuance did not show grounds for continuing the appeal.  Accordingly, we dismiss this case for want of jurisdiction.
(footnote: 4)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: 
 February 8, 2007

FOOTNOTES
1:See
 Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 26.1 (providing that notice of appeal must be filed within thirty days after the judgment is signed).


3:See 
Tex. R. App. P
. 25.1, 26.1 (together providing that appellate court has jurisdiction when notice of appeal is timely)
.


4:See
 
Tex. R. App. P.
 
42.3(a), 43.2(f).